Citation Nr: 1753254	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  03-17 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than October 3, 1997 for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to July 1981, October 1981 to November 1986, and from April 7, 1987 to May 12, 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted a TDIU, effective April 2, 2000.  The Veteran disagreed with the assigned effective date and appealed.

In July 2004, the Board denied entitlement to an effective date earlier than April 2, 2000 for the award of a TDIU.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2005 Order, the Court granted a Joint Motion for Remand (Joint Motion), vacating and remanding the July 2004 Board decision.

In June 2006, the Board granted an effective date of October 3, 1997 for the award of a TDIU.  The Veteran appealed the Board's denial of an effective date earlier than October 3, 1997 to the Court.  In a September 2007 Order, the Court granted the September 2007 Joint Motion for Partial Remand (Partial Joint Motion), vacating the Board's June 2006 decision pertaining to the denial of an effective date prior to October 3, 1997 for the award of a TDIU and remanding the case to the Board for compliance with the Joint Motion Partial.  

Subsequently, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for further development in March 2008, January 2010, August 2010, October 2012, October 2014, and July 2016.  In supplemental statements of the case (SSOCs) issued in September 2009, December 2012, February 2016, and May 2017, the AOJ continued to deny an effective date earlier than October 3, 1997 for the award of a TDIU.



FINDINGS OF FACT

1.  A July 7, 1987 statement from the Veteran raised the issue of entitlement to a TDIU due to service-connected left shoulder disability.

2.  RO rating decisions in March 1988, July 1988, and November 1989 implicitly denied the July 1987 claim for a TDIU; no appeal was thereafter made by the Veteran as to the issue of entitlement to a TDIU.

3.  In correspondence dated August 9, 1990, the Veteran withdrew his claim for a rating in excess of 10 percent for service-connected hypertension.

4.  A December 1990 Board decision, which noted the Veteran withdrew his claim for a rating in excess of 10 percent for hypertension and which granted a 20 percent rating for a left shoulder disability, subsumed the March 1988, July 1988, and November 1989 rating decisions; the Veteran did not appeal the Board's decision to the Court and it became final.

5.  VA received the current, informal claim for a TDIU on October 28, 1997 in the context of the Veteran's August 1997 claim for a rating in excess of 10 percent for hypertension; following the December 1990 final Board decision, the record does not contain a claim for a TDIU before October 28, 1997 or a claim for an increased rating for service-connected disability before August 21, 1997 in which a TDIU was reasonably raised by the record.


CONCLUSION OF LAW

The criteria for an effective date prior to October 3, 1997 for the award of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.15, 4.16, 20.1100, 20.1103, 20.1104 (2016); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); Ingram v. Nicholson, 21 Vet. App. 232 (2007); DiCarlo v. Nicholson, 20 Vet. App. 52 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In this case, the Veteran's claim of entitlement to a TDIU was received in October 1997, prior to the enactment of the Veterans Claims Assistance Act of 2000, and the earlier effective date claim arises from the Veteran's disagreement with the effective date assigned following the grant of a TDIU.  In any event, in a March 2009 letter to the Veteran, the RO provided notice pertaining to the assignment of effective dates.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issue decided herein, to include substantial compliance with the prior Remand directives, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also D'Aries v. Peake, 22 Vet. App. 97, 105.  Service treatment records, VA and private treatment records, VA examination reports, VA vocational rehabilitation records, and lay statements are associated with the claims file.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II. Criteria and Analysis

The Veteran contends that a TDIU is warranted from May 13, 1987, which is the date following his separation from military service.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).

Except as otherwise provided, the effective date of a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  A TDIU claim is one for increased compensation, and the effective date rules for increased compensation therefore apply to a TDIU claim.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009); Hurd v. West, 13 Vet. App. 449, 451-52 (2000).  The effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997)(requiring VA to consider the evidence of disability during the period one year prior to the application in order to determine when a factually ascertainable increase in disability occurred).

The "date of the claim" means the date of the application based upon which benefits are awarded, not the original claim for service connection.  Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  In this context, the provisions of 38 U.S.C.A. § 5110 also refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The Board notes that VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied.

On August 21, 1997, VA received the Veteran's claim for a rating in excess of 10 percent for service-connected hypertension.  A September 1997 rating decision denied the claim for a higher rating and the Veteran appealed.  In correspondence received on October 28, 1997, the Veteran stated that his hypertension disability affected his work history because he had no work history due to his hypertension.  The Board previously construed this statement as an informal claim of entitlement to a TDIU. 

Prior to October 3, 1997, the Veteran's service connected disabilities did not meet the threshold percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).  In this regard, service connection was established for hypertension, rated 10 percent disabling, and for a left shoulder disability, rated 20 percent disabling, each effective May 13, 1987; the combined evaluation for compensation was 30 percent.  Effective August 21, 1997, the rating for hypertension was increased to 20 percent, resulting in an increased combined evaluation for compensation of 40 percent.  Then, the rating for hypertension was increased to 40 percent, effective October 2, 1997, resulting in a 50 percent combined evaluation for compensation from the same date.  Finally, effective August 2, 2000, service connection was granted for hypertensive cardiovascular disease, rated 30 percent disabling, and the rating for hypertension was increased to 60 percent; the combined evaluation for compensation was 80 percent.  

Although the Veteran's service-connected disabilities did not meet the threshold percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a) prior to October 3, 1997, VA's policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the schedular ratings.  38 C.F.R. § 4.16(b) (2016).  However, the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  If the Director denies the extraschedular TDIU, the Board has jurisdiction to grant or deny the appeal, or remand for additional development and the Director's decision is the same as the RO's as far as the Board's jurisdiction and standard of review.  Wages v. McDonald, 27 Vet. App. 233, 238 (2015) ("In short, the Director's decision is no different than an RO's decision in terms of its effect on the Board's statutory jurisdiction and the Board's standard of review.").

In this case, a February 2003 rating decision granted a TDIU, effective August 2, 2000.  The Veteran appealed that decision, and a June 2006 Board decision granted an earlier effective date of October 3, 1997 for a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) without referring the issue to the Director of Compensation and Pension Service for consideration in the first instance.  The RO effectuated the Board's decision later that month.  Although granting a TDIU on an extraschedular basis in the first instance was error on the part of the June 2006 Board, the Board will not disturb that favorable decision.  However, the issue still remains as to whether a TDIU is warranted, to include on an extraschedular basis under the provisions of section 4.16(b), prior to October 3, 1997.

Considering the Veteran's contention that an effective date of May 13, 1987 is warranted for entitlement to a TDIU, the Board recognizes that a March 2008 Board Remand indicated, "The date of claim for TDIU is clearly established as July 7, 1987."  In correspondence received by VA on that date, the Veteran expressed disagreement with the initial 10 percent rating assigned for a left shoulder disability, stating that his left shoulder disability had "rendered [him] unemployable since [his] discharge."  While the Board agrees that the Veteran clearly raised the issue of entitlement to a TDIU on July 7, 1987 in the context of his claim for a higher initial rating for left shoulder disability, the Board finds that the claim of entitlement to a TDIU effective from July 7, 1987 or earlier lacks legal merit.    

Although March 1988, July 1988, and November 1989 rating decisions did not explicitly deny the July 1987 TDIU claim, the Board finds that these RO decisions implicitly denied the TDIU claim.  See Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006) (holding that if the record shows the existence of an unadjudicated claim, raised along with an adjudicated claim, and the RO's decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run).  

In Ingram v. Nicholson, 21 Vet. App. 232 (2007), the Court explained that a denial of an increased rating is an implicit denial of a TDIU.  Ingram v. Nicholson, 21 Vet. App. 232, 248 (2007).  Citing Deshotel and other case law, the Court held that 

[i]t is reasonable to say that an appellant who receives a disability rating that is less than 100 [percent] has notice of how his conditions have been rated and has the opportunity to appeal the rating decision.  Even if he does not have a clear understanding of TDIU, he does have a clear statement of which disability is being rated and the fact that the Secretary has declared it to be less than 100% disabling.  Hence, an appellant's ignorance of a particular reason for the denial of a total disability rating does not preclude him from understanding that an appealable decision has been made concerning his claims.  

Id.  

Applying the holdings of Deshotel and Ingram to the facts of this case, the Board finds that the March 1988, July 1988, and November 1989 rating decisions implicitly denied the July 1987 informal claim for a TDIU.  Here, each rating decision continued the 10 percent rating for left shoulder disability and/or continued the 10 percent rating for hypertension, among other actions, and the Veteran expressed his continued disagreement with the left shoulder rating, which was already on appeal, and with the hypertension rating; he did not express disagreement with the fact that the rating decisions did not explicitly address entitlement to a TDIU.  Subsequently, in correspondence dated in August 1990, the Veteran stated that he wished to "retract [his] disagreement with hypertension rating code '7101'" because his "medications ha[d] it under control."  

While the March 2008 Board Remand accurately noted that the evidence of record established a July 7, 1987 date of claim for a TDIU, the Board Remand failed to observe that the claim for a TDIU had ceased at the end of each appeal period following the March 1988, July 1988, and November 1989 rating decisions when the Veteran disagreed and/or appealed some issues, but not the issue of entitlement to a TDIU.

Moreover, in a December 1990 decision, the Board had noted that the Veteran "withdrew his claim for an increased rating for hypertension" and concluded that a higher, 20 percent rating was warranted for the Veteran's left shoulder disability.  A January 1991 rating decision effectuated the Board's decision, assigning a 20 percent rating for left shoulder disability, effective May 13, 1987.  The Veteran did not appeal any aspect of the December 1990 Board decision to the Court.  Therefore, the issue of entitlement to an initial rating in excess of the 20 percent rating granted for left shoulder disability in the December 1990 Board decision, to include the implicitly denied claim of entitlement to a TDIU and the Veteran's withdrawn disagreement with the 10 percent rating assigned for hypertension, became final, and the December 1990 Board decision is binding, precluding the Board from readjudicating the same issue.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016); see also DiCarlo v. Nicholson, 20 Vet. App. 52, 57-58 (2006) (holding that in the absence of a statutory exception to the finality of an issue decided in a Board decision, the Board erred in addressing that same issue in a subsequent Board decision).  

The Board emphasizes that if an AOJ decision is appealed to the Board and the Board issues a decision, that Board decision subsumes the underlying decision.  38 C.F.R. § 20.1104.  In other words, to the extent that the March 1988, July 1988, and November 1989 rating decisions implicitly denied the July 1987 claim of entitlement to a TDIU, the December 1990 Board decision also encompassed the implicit denial of a TDIU by subsuming those decisions.

In addition, although the March 2008 Board Remand suggested that a TDIU claim had been pending since the Veteran raised the issue in July 1987, the Board is not bound by that preliminary finding because the March 2008 Board Remand was not a final decision.  See 38 C.F.R. § 20.1100(b) ("A remand is in the nature of a preliminary order and does not constitute a final decision of the Board.").

Having explained the legal basis for the current finding that a claim for a TDIU had not been pending since July 7, 1987 and instead had been implicitly denied by subsequent rating decisions and subsumed by the December 1990 Board decision, the Board now must consider whether an effective date earlier than October 3, 1997, but later than December 1990, is warranted for a TDIU.

A review of the evidence of record dated after the prior final Board decision was mailed on December 5, 1990 and before the October 3, 1997 effective date for the award of a TDIU reflects that correspondence from the Veteran and his former representative pertained to the Veteran's claim to add dependents to his VA compensation award, scheduling an appointment with a VA vocational rehabilitation counselor, claims of service connection for other disabilities, and requests for copies of records from his VA claims file.  The Veteran did not claim entitlement to a TDIU during the time period following the December 1990 Board decision and prior to October 3, 1997.

In addition, between December 1990 and October 3, 1997, the only claim for an increased rating for service connected disability was the claim for a rating in excess of 10 percent for hypertension received on August 21, 1997.  The Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.   

Prior Board remands noted that the Veteran had worked sporadically after service, but income reports from the Social Security Administration documented that his income never exceeded the poverty threshold, except perhaps in 1987 and 1988.  Therefore, the evidence suggests that the he was unable to secure and follow a substantially gainful occupation prior to October 3, 1997.  However, even assuming the Veteran was unemployable due to his service-connected left shoulder and hypertension disabilities, which, respectively, were rated 20 and 10 percent disabling prior to October 3, 1997, in the absence of a claim for a TDIU either expressly claimed or reasonably raised by the record in the context of a claim for an increased rating, the earliest date a TDIU would be warranted is October 28, 1997.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016) ("the effective date of a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later) (emphasis added). 

Finally, the Board acknowledges that the Veteran's vocational rehabilitation folder was located and associated with the electronic claims file in September 2017 after the AOJ received notification that the folder had been destroyed in 2012 and after the Veteran reported that no such folder existed because he had had only a single meeting with a vocational rehabilitation counselor in September 1995.  The records include applications for vocational rehabilitation services beginning in 1991, followed by several letters from the Veteran between 1996 and 1997 indicating he was not interested in vocational rehabilitation services and instead wanted information about VA education benefits.  The records do not include either an explicit claim for a TDIU or an informal claim for a TDIU reasonably raised by the record in connection with a claim for an increased rating.  Therefore, in the absence of an earlier claim for a TDIU, the vocational rehabilitation records are not pertinent to the issue of entitlement to an effective date earlier than October 3, 1997.

The Board has considered the Veteran's contentions stated in a writing received in October 2017.  His contentions are essentially that he was unable to work from 1986 forward because of his service connected disabilities, to include medication provided for treatment of such.  However, those contentions do not go to the reasons, explained above, for why an earlier effective date is not warranted in this case.  

For the reasons discussed above, there is no legal basis for an effective date earlier than October 3, 1997 for a TDIU.  The claim for a TDIU prior to October 3, 1997 must be denied as a matter of law.  Cf. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (denying a claim as a matter of law where the law, and not the evidence, is dispositive).


ORDER

Entitlement to a TDIU prior to October 3, 1997 is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


